DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
 	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jeffrey Ellison on January 26, 2022.

The following amendments were discussed and agreed to by Applicant:
1) Delete claims 7-11.  

Reasons for Allowance
 	The claimed invention of “a dermis-targeting emulsion comprising: (i) from 0.025% to 0.20% (w/w) dutasteride; (ii) 3.0 + 0.15% (w/w) glycerin; (iii} 4.0 + 0.20% (w/w) oleyl alcohol; (iv) 20.45 + 1.0% (w/w) isopropyl myristate; (v) 24.00 + 1.2% (w/w) diethyl sebacate; (vi) 1.50 + 0.08% (w/w) steareth-2; (vii) 2.00 + 0.1% (w/w) steareth-21; (viii) 1.00 + 0.05% (w/w) cetearyl alcohol; and (ix) water to make 100% (w/w)” is novel 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Claim 1 is allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sahar Javanmard whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627